OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION,AUSTIN, TEXAS 78711


           OFFICIAL BUSINESS                      raffle o                             ^
           STATE OF TEXAS •-S|' ^^^S                                               „_„
           PENALTY FOR
          Don/ATCiieie
                                          |d, ^ ^ » 3 ^^"eTIrM^S
                                         °S P^ll^tl 02 1R      *febo9
                                                                  PP.!©3
 2/5/2015 TOIIVATEUSE                    gg ^sgri^p 0002003152        2015
 FEIST, HERBERT HERMAN Tr. etV-Norf9295%£ mailed from zifWR>21 2?375-23
 On this day, the application for 11 07 Writ of Habeas Corpus has been received
 and presented to the Court.                 ' ~
                                                                                         Abel Acosta, Clerk

                               HERBERT HERMAN FEIST
                               JEFFERSON COUNTY CORRECTIONAL FACILITY -
                               TDC#
                               P.O. BOX 26007                                                UTF
                               BEAUMONT, TX 77720




N3B 77720                      1iiI'»* "IIII'•I»*«IP»• I«i*it11 •«• ||«I*«111111«*|Bl•I'1^! -,f. f11